Case 1:19-cr-00469-GHW ORIG: NA ee Page 1 of 5

UNITED STATES DISTRICT COURT JUDGE WOODS
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ; INFORMATION

 

ROBERTO SANCHEA

 

ape SDNY r
Defendant. : PDOCUMENT .
ee x Pay ECTRONICALLY FILEG
OPER
BESO -
COUNT _ONE Moy vyh EELE 7
(Narcotics Conspiracy) —_
The United States Attorney charges:
1. From in or about January 2012 up to and including

in or about April 2018, in the Southern District of New York and
elsewhere, ROBERTO SANCHEZ, the defendant, and others known and
unknown, intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate the
narcotics laws of the United States.

2. It was a part and an object of the conspiracy that
ROBERTO SANCHEZ, the defendant, and others known and unknown, would
and did distribute and possess with intent to distribute a
controlled substance, in violation of Title 21, United States Code,

Section 841({a){1).

 

 

 
Case 1:19-cr-00469-GHW Document3 Filed 06/21/19 Page 2 of 5

3. The controlled substance that ROBERTO SANCHEZ, the
defendant, conspired to distribute and possess with intent to
distribute was mixtures and substances containing a detectable
amount of oxycodone, in violation of Title 21, United States Code,
Section 841(b) (1) (Cc).

(Title 21, United States Code, Section 846.)

COUNT TWO
(Health Care Fraud Conspiracy)

The United States Attorney further charges:

4. From in or about January 2012 up to and including
in or about April 2018, in the Southern District of New York and
elsewhere, ROBERTO SANCHEZ, the defendant, and others known and
unknown, willfully and knowingly, combined, conspired,
confederated and agreed together and with each other to violate
Title 18, United States Code, Section 1347.

5. It was a part and an object of the conspiracy that
ROBERTO SANCHEZ, the defendant, and others known and unknown,
knowingly and willfully, would and did execute, and attempt to
execute, a scheme and artifice to defraud a health care benefit
program and to obtain, by means of false and fraudulent pretenses,
representations, and promises, money and property owned by, and
under the custody and control of, a health care benefit program,
in connection with the delivery of and payment for health care

benefits, items, and services, in violation of Title 18, United

 

 

 
Case 1:19-cr-00469-GHW Document3 Filed 06/21/19 Page 3 of 5

States Code, Section 1347, to wit, SANCHEZ obtained through
fraudulent prescriptions, and purchased from others who obtained '
through fraudulent prescriptions, medically unnecessary oxycodone
pills paid for by Medicare and Medicaid in order to resell such
pills to others.

(Title 18, United States Code, Sections 1349.)

FORFEITURE ALLEGATIONS

 

6. As a result of committing the narcotics offense
alleged in Count One of this Information, ROBERTO SANCHEZ, the
defendant, shall forfeit to the United States, pursuant to Title
21, United States Code, Section 853, any and alli property
constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of said offense and any and all property
used, or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, said offense, including but not
Limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said offenses
that the defendant personally obtained.

7. As a result of committing the Federal health care
offense charged in Count Two of this Information, ROBERTO SANCHEZ,
the defendant, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 982(a)(7), any and all
property, real or personal, that constitutes or is derived,

directly or indirectly, from gross proceeds traceable to the

 

 
Case 1:19-cr-00469-GHW Document3 Filed 06/21/19 Page 4 of 5

commission of said offense, including but not limited to a sum of
money in United States currency representing the amount of proceeds
traceable to the commission of said offense.

Substitute Assets Provision

 

8. If any of the above described forfeitable property,
as a result of any act or omission of the defendant:
(a) cannot be located upon the exercise of due
diligence;
(b) has been transferred or sold to, or deposited
with, a third person;
(c) has been placed beyond the jurisdiction of the
Court;
(d) has been substantially diminished in. value; or
(e) has been commingled with other property which
cannot be subdivided without difficulty;
it ig the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the
defendant up to the value of the above forfeitable property.
{Title 18, United States Code, Sections 982;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

bef Bewe
GEOFFREY ‘$. BERMAN
United States Attorney
Case 1:19-cr-00469-GHW Document3 Filed 06/21/19 Page 5 of5

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- VV. -

ROBERTO SANCHEZ,

Defendant.

 

SEALED INFORMATION
18 Cr.
{21 U.S.C. § 846,

18 U.S.C. §§ 1349.)

GHOFFREY S. BERMAN
United States Attorney.

 

 
